JUDGE Gayle
delivered the opinion of the Court.
On die trial in the Circuit Court, James A. Torbert, who was a defendant as executor of Strong, was offered as a, wnness ; being sworn on his Voire Dire, he stated that he jia(j man-ied one of the legatees of the testator, and had received his wife’s legacy — that he had no interest in the general residuum — that he could not say whether the estate would be sufficient to pay all the debts without abatement of the legacies — that if the debts due to the estate could be collected, the estate would be sufficient to pay the debts. The Circuit Court decided that he was incompetent ; the defendants excepted, and assign this matter here as Error.
The witness had a direct interest in the collection of the debts and in protecting the estate in any action against the .executors, Whether the legacy which he had received *257should be abated or not, depended on the amount of the demands or judgments against the estate. He was therefore incompetent.
Crawford and Hitchcock for appellants,
cited 2 Mun. 49. Phillips’ Eyidence, 41. 5 John. 256. 1 Hen. and Mun. 154.- Peake’s Ev. 144.
Ruffin for appellee,
cited 2 Mun. 452.
Let the judgment be affimied.
The Chief Justice having presided in the Court below, did not sit.